Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is a 2nd Non-Final Office action based on the 17/186483 application RCE filed on 07/15/2022 and is a continuation of 15/711746. 
Claims 1-20 are pending and have been fully considered.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner thanks applicant’s representatives for the helpful interview discussion July 12, 2022. Their arguments presented then and submitted in written form dated 07/15/2022 were/ are convincing that the prior used prior art in the least does not teach of the instantly claimed overflow reservoir.
Therefore a different grounds of rejection is presented herein. The examiner maintains that the prior art used herein-the prior art that is also used in the parent application 15/711746 reads on the claims as broadly instantly claimed through broadest reasonable interpretation, and also taking into account the significant amount of functional language currently used for the claimed device. However- similar amendments were not made in the instant case as were made in the 15/711746 case.
Specifically the amendment stated “wherein the substrates are spaced apart from one another and out of contact with one another along the lumen”.
Though this amendment is helpful—in the parent case—in reading it now after further consideration- it is not clear how substrates can be “out of contact” but still “sequentially fill”. Therefore- instead of amending similarly- this limitation might require further consideration.
All claims remain rejected at this time.

Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claims 1-20 are rejected under 35 U.S.C. 103(a) as being obvious over FABPULOUS in EP 2863798 ( WO/2013/191552 as cited on IDS dated 08/14/2020 of parent case) in view of LEE in US  20010021536. 
	With respect to Claims 1 & 12 & 19 FABPULOUS et al. teach of a test device (1) for testing a human or animal sample, such as blood or blood components, comprising a first part (2) and a second part (3), comprising co- operating first and second coupling elements (4, 5) for coupling the first part with the second part, and a sample absorbing and/or adsorbing element (17), wherein the first part comprises a fluid reservoir(fluid collection device) (20), and wherein the second part(housing) comprises at least one receptacle, wherein the fluid reservoir is reducible in volume for forcing a liquid contained therein through and/or along the adsorbing and/or absorbing element(lumen), forcing the sample such as blood or components thereof from the adsorbing and/ or absorbing element into the receptacle, preferably into contact with at least one reagent (16) in the second part when the first and second part are connected or brought into connection with each other by at least the first and second coupling elements(connector)(abstract- this also means that the elements are releasable from eachother), and this would also allow for detachment to enable shipping). FABPULOUS et al. more specifically with respect to the instant invention teach of:
 a fluid collection/ storage cartridge (fig. 1 & 7: ref. sign 3 "second part’), comprising:
a) a housing (see e.g. fig. 1, & 7: ref. sign 66 ’’outer wall part’) defining a lumen (fig. 7: ref. Signs 101 ’’space", 13 ’’channel’)(specifically the housing defines and elongate lumen, having a first end proximate to a connector and a second end at the opposite end, and wherein the housing is coupled to the connector);
b)    a connector (fig. 1 & 7: ref. sign 5 "second coupling part');and
c)    at least one substrate (fig.  1 &7: ref. sign 14 "strip') disposed within the lumen,
wherein the at least one substrate is configured to be in fluidic communication (via channel 22 in figure 1) with the connector so as to receive fluid from a fluid collection device (fig 1&. 7: ref. sign 2 "first part”). FABPULOUS et al. further teach that the substrate/test strip is made of porous material(the materials can for example be glass and/or cellulose fiber for example provided by Millipore US and/or nitrocellulose, for example with a thickness between 140-170um and a porosity of between 90-135 sec/4cm provided by Sartorius (Page 9, last paragraph through Page 10, first paragraph). FABPULOUS et al. also clearly teach in the drawings that there are two portions to the housing/cartridge (Figures 11 a & b, item 9 is clearly divided in half- most likely for assembly purposes, and this would in fact enable access to the substrate/strip if they were disconnected). However, since FABPULOUS does not specifically call out this structural element, in case this is not clear to one of ordinary skill in the art, MURPHY et is used to remedy this. FABPULOUS et al. do not specifically teach/specify the overflow portion or of multiple substrates that can sequentially fill.
LEE et al. is used to remedy this. LEE et al. teaches of an analytical test device for conducting assays of biological fluids(abstract). Lee et al. further teach of wherein the at least one substrate comprises two or more substrates disposed adjacently (fluid absorbent membrane may comprise adjacent absorbent membrane 544 and a reaction membrane 542, Para. 92 and Fig. 14, and further of also including a collecting pad(548, 648, and 348- among other similar elements taught by LEE). LEE specifically states that excess fluid will continue migrating (downstream) to the collecting pad(paragraph 0096). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify FABPULOUS with the overflow region teaching of Lee due to the need in the art for better methods which allow for more even fluid flow and the advantages Lees device offers with respect to this(Lee, Para. 0006-0007).
	With respect to Claims 2-3, & 13 & 20, LEE et al. teach of further of also including a collecting/absorbent pad- overflow is directed here so the pad is absorbent(548, 648, and 348- among other similar elements taught by LEE). LEE specifically states that excess fluid will continue migrating (downstream) to the collecting pad(paragraph 0096). It is obvious that the fixed saturation volume of the collecting pad is more than what is in the substrate because otherwise the liquid would not continue to flow through the substrate and into the absorbent pad.
	With respect to Claims 4-5 & 14, FABPULOUS et al. further teach that the substrate/test strip is made of porous material (the materials can for example be glass and/or cellulose fiber for example provided by Millipore US and/or nitrocellulose, for example with a thickness between 140-170um and a porosity of between 90-135 sec/4cm provided by Sartorius (Page 9, last paragraph through Page 10, first paragraph).
	With respect to Claim 6 & 18, FABPULOUS et al. teach of the connector having a circular cross sectional shape a connector and sized and shaped to be releasably connected to a body fluid connection device (fig. 1 & 7: ref. sign 5 "second coupling part').
	With respect to Claim 7 , 9, 11 & 15-17, FABPULOUS et al. further teach that the substrate/test strip is made of porous material (the materials can for example be glass and/or cellulose fiber for example provided by Millipore US and/or nitrocellulose, for example with a thickness between 140-170um and a porosity of between 90-135 sec/4cm provided by Sartorius (Page 9, last paragraph through Page 10, first paragraph). LEE et al. teach of the substrate and it’s housing having a rectangular shape and also being suspended in a lumen and wherein the substrate is configured to wick blood in the claimed direction(See figures 2,5, 8, 14 and associated descriptions) .
	With respect to Claim 8, Lee et al. teach of wherein the at least one substrate comprises two or more substrates disposed adjacently (fluid absorbent membrane may comprise adjacent absorbent membrane 544 and a reaction membrane 542, Para. 92 and Fig. 14,
	With respect to Claim 10, FABPULOUS et al teach of a gasket(sealing surface between the device parts(Figure 10 and associated description)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797